Case 3:19-cv-00330-JWD-RLB Document2 05/24/19 Page 1of1

19” JUDICIAL DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE
STATE OF LOUISIANA
DOCKET NO. 673715 SECTION “25”
FREDDIE ALEXANDER
VERSUS
VOLUME TRANSPORTATION, INC., AND HOPE BRIDGES

FILED:

 

DEPUTY CLERK

NOTICE OF REMOVAL TO FEDERAL COURT

TO: The Honorable Judge Wilson Fields

19" JDC Judges Chambers

P. O. Box 1991

Baton Rouge, LA 70821-1991

PLEASE TAKE NOTICE that Volume Transportation, Inc. and Hope Bridges,
defendants in the above entitled and numbered matter, have filed in the United States District Court
for the Middle District of Louisiana the attached Notice of Removal of this matter from this Court.

Accordingly, and under 28 U.S.C. § 1446 (d), this Court should not take any further action in this

matter.

  

 

 

“M. Davis Ready, TA. (Bar No. 24616)

David M. Schroeter (Bar No. 36009)

SIMON, PERAGINE, SMITH & REDFEARN, L.L.P.
1100 Poydras Street, 30th Floor

New Orleans, Louisiana 70163

Telephone: (504) 569-2030

Facsimile: (504) 569-2999

Attorneys for Volume Transportation, Inc. and
Hope Bridges

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has been served upon all known counsel of record by
facsimile, by e-mail, by hand-delivery, or by placing a copy of same in the United States mail, postage prepaid

and properly addressed, thi day of May, 2019.

 

 

OOT4I 547-1 1
